UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K/A (Amendment No. 1) (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2009 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-27605 VASCULAR SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Minnesota 41- (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 6464 Sycamore Court Minneapolis, Minnesota 55369 (Address of principal executive offices, including zip code) (763) 656-4300 (Registrants telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class: Name of each exchange on which registered: Common Stock, par value $.01 per share The NASDAQ Global Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§229.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (section 229.406 of this chapter) is not contained herein, and will not be contained, to the best of registrants knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer, and smaller reporting company in Rule 12b-2 of the ExchangeAct. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes o No x The aggregate market value of voting and non-voting common equity held by non-affiliates computed by reference to the price at which the common equity was last sold on June 30, 2009 was $122,687,487. As of January 29, 2010, the number of shares outstanding of the registrants common stock was 16,732,610. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrants Proxy Statement for its 2010 Annual Meeting of Shareholders to be held on April 22, 2010 are incorporated by reference in Part III of this Annual Report on Form 10-K. 1 EXPLANATORY NOTE This Amendment No. 1 on Form 10-K/A (this Form 10-K/A) to our Annual Report on Form 10-K for the fiscal year ended December 31, 2009, initially filed with the Securities and Exchange Commission on February 2, 2010 (the Original Filing), is being filed to amend Item 15 in the Original Filing to add the Consent of Independent Registered Public Accounting Firm dated February 2, 2010 (Original Consent) which was inadvertently omitted from the Original Filing and the Consent of Independent Registered Public Accounting Firm dated May 13, 2010 (Second Consent). In addition, Item 15 of the Original Filing has been amended to contain (1) revised incorporation by reference language for Exhibits 10.12, 10.13, 10.14, 24.1, 32.1 and 32.2, (2)the Original Consent and Second Consent, and (3) currently dated certifications from our Chief Executive Officer and Chief Financial Officer as required by Section 302 of the Sarbanes-Oxley Act of 2002. Such consent and certifications are attached to this Form 10-K/A as Exhibits 23.1, 23.2, 31.1 and 31.2. Except for the foregoing amended information, this Form 10-K/A does not amend or update any other information contained in the Original Filing. 2 PART IV ITEM 15. EXHIBITS AND FINANCIAL STATEMENT SCHEDULES (a) Documents filed as part of this Report. (1) The following financial statements are filed herewith in Item 8 in Part II. (i) Reports of Independent Registered Public Accounting Firm (ii) Consolidated Balance Sheets (iii) Consolidated Statements of Operations (iv) Consolidated Statements of Changes in Shareholders Equity (v) Consolidated Statements of Cash Flows (vi) Notes to Consolidated Financial Statements (2) Financial Statement Schedules Schedule II  Valuation and Qualifying Accounts. Such schedule should be read in conjunction with the consolidated financial statements. All other supplemental schedules are omitted because of the absence of conditions under which they are required. (3) Exhibits Exhibit Number Description Amended and Restated Articles of Incorporation of Vascular Solutions, Inc. (incorporated by reference to Exhibit 3.1 to Vascular Solutions Form 10-Q for the quarter ended September 30, 2000). Amended and Restated Bylaws of Vascular Solutions, Inc. (incorporated by reference to Exhibit 3.1 of Vascular Solutions Form 8-K dated October 19, 2007). Specimen of Common Stock certificate (incorporated by reference to Exhibit 4.1 of Vascular Solutions Registration Statement on Form S-1 (File No. 333-84089)). Lease Agreement dated December 28, 2006 by and between IRET - Plymouth, LLC as Landlord and Vascular Solutions, Inc. as Tenant (incorporated by reference to Exhibit 10.4 of Vascular Solutions Form 10-K for the year ended December 31, 2006). Amendment to Lease Agreement, dated November 12, 2007, by and between IRET - Plymouth, LLC as Landlord and Vascular Solutions, Inc. as Tenant (incorporated by reference to Exhibit 99.1 of Vascular Solutions Form 8-K dated November 14, 2007). Amendment to Lease Agreement, dated November 12, 2007, by and between IRET  Plymouth, LLC as Landlord and Vascular Solutions, Inc. as Tenant (incorporated by reference to Exhibit 99.2 of Vascular Solutions Form 8-K dated November 14, 2007). Mutual and General Release dated November 9, 1998 by and between Vascular Solutions, Inc., Dr. Gary Gershony and B. Braun Medical, Inc. (incorporated by reference to Exhibit 10.5 of Vascular Solutions Registration Statement on Form S-1 (File No. 333-84089)). Purchase and Sale Agreement dated September 17, 1998 by and between Vascular Solutions, Inc. and Davol Inc. (incorporated by reference to Exhibit 10.8 of Vascular Solutions Registration Statement on Form S-1 (File No. 333-84089)). 10.7** Form of Employment Agreement by and between Vascular Solutions, Inc. and each of its executive officers (incorporated by reference to Exhibit 10.5 of Vascular Solutions Form 10-Q for the quarter ended March 31, 2004). 3 Exhibit Number Description Form of Distribution Agreement (incorporated by reference to Exhibit 10.12 of Vascular Solutions Registration Statement on Form S-1 (File No. 333-84089)). 10.9** Vascular Solutions, Inc. Employee Stock Purchase Plan, as amended (incorporated by reference to Exhibit 10.14 to Vascular Solutions Form 10-K for the year ended December 31, 2000). 10.10*** Supply Agreement dated October 18, 2004 by and between Vascular Solutions and Sigma-Aldrich Fine Chemicals, an operating division of Sigma-Aldrich, Inc. (incorporated by reference to Exhibit 10.12 to Vascular Solutions Form 10-K for the year ended December 31, 2004). 10.11*** Amendment to Supply Agreement dated December 15, 2006 by and between Vascular Solutions and Sigma-Aldrich Fine Chemicals, an operating division of Sigma-Aldrich, Inc. (incorporated by reference to Exhibit 10.12 of Vascular Solutions Form 10-K for the year ended December 31, 2006). 10.12# Credit Agreement, dated December 21, 2009, between U.S. Bank Association and Vascular Solutions, Inc. 10.13# Security Agreement, dated December 21, 2009, between U.S. Bank Association and Vascular Solutions, Inc. 10.14# Promissory Note, dated December 21, 2009, between U. S. Bank Association and Vascular Solutions, Inc. 10.15** Form of Incentive Stock Option Agreement (incorporated by reference to Exhibit 10.1 of Vascular Solutions Form 8-K dated September 22, 2004). 10.17** Form of Nonqualified Stock Option Agreement (incorporated by reference to Exhibit 10.2 of Vascular Solutions Form 8-K dated September 22, 2004). 10.18** Form of Board of Directors Stock Option Agreement, as amended December 9, 2005 (incorporated by reference to Exhibit 10.2 of Vascular Solutions Form 8-K dated December 9, 2005). 10.19** Form of Restricted Stock Award Agreement (incorporated by reference to Exhibit 10.3 of Vascular Solutions Form 8-K dated December 9, 2005). License agreement dated January 9, 2007 by and between Vascular Solutions and King Pharmaceuticals, Inc. (incorporated by reference to Exhibit 10.22 of Vascular Solutions Form 10-K for the year ended December 31, 2006). 10.21*** Device Supply agreement dated January 9, 2007 by and between Vascular Solutions and King Pharmaceuticals, Inc. (incorporated by reference to Exhibit 10.23 of Vascular Solutions Form 10-K for the year ended December 31, 2006). 10.22*** Thrombin-JMI ® Supply Agreement dated January 9, 2007 by and between Vascular Solutions and King Pharmaceuticals, Inc. (incorporated by reference to Exhibit 10.24 of Vascular Solutions Form 10-K for the year ended December 31, 2006). 10.23** Vascular Solutions, Inc. Stock Option and Stock Award Plan, as amended January 25, 2006, effective April 18, 2006 (incorporated by reference to Exhibit 10.1 of Vascular Solutions Form 10-Q for the quarter ended March 31, 2006). Settlement Agreement dated April 8, 2008 between Vascular Solutions, Inc. and Diomed, Inc. (incorporated by reference to Exhibit 10.1 of Vascular Solutions Form 8-K dated April 10, 2008). 10.25*** Settlement Agreement dated June 2, 2008 among VNUS Medical Technologies, Inc. (acquired by Covidien), AngioDynamics, Inc. and Vascular Solutions, Inc. (incorporated by reference to Exhibit 10.2 of Vascular Solutions Form 10-Q for the quarter ended June 30, 2008). 10.26** Separation Agreement and General Release dated December 31, 2009 between Vascular Solutions, Inc. and James H. Quackenbush (incorporated by reference to Exhibit 10.1 of Vascular Solutions Form 8-K dated December 31, 2009). 23.1* Consent of Baker Tilly Virchow Krause, LLP dated February 2, 2010. 23.2* Consent of Baker Tilly Virchow Krause, LLP dated May 13, 2010. 24.1# Power of Attorney (included on signature page of Original Filing). 31.1* Certification of Chief Executive Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 31.2* Certification of Chief Financial Officer pursuant to Section 302 of the Sarbanes-Oxley Act of 2002. 32.1# Certification of Chief Executive Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. 32.2# Certification of Chief Financial Officer pursuant to Section 906 of the Sarbanes-Oxley Act of 2002. * Filed herewith. **Management contract or compensatory plan or arrangement required to be filed as an Exhibit to this Form 10-K. *** Pursuant to Rule 24b-2 of the Securities Exchange Act of 1934, as amended, confidential portions of these exhibits have been deleted and filed separately with the Securities and Exchange Commission pursuant to a request for confidential treatment. # Previously filed with the original Annual Report on Form 10-K for the fiscal year ended December 31, 2009. 4 SIGNATURES Pursuant to the requirements of Section 13 or 15(d) of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized, on the 14 th day of May 2010. VASCULAR SOLUTIONS, INC. By: /s/ Howard Root Howard Root Chief Executive Officer and Director 5
